DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landphair et al. US 8,695,396 B2.
	Landphair et al. US 8,695,396 B2 disclose “A controller 80 controls the operation of the meters. A feed rate controller 84 connected to the variable speed meter drives 72 and 74 receives a speed signal at input 82 from a sensor 83 indicative of implement ground speed and adjusts the meter drive speeds to maintain a selected product flow rate with changing ground speed. An operator input device 86 is included in controller 80 for entering a desired product flow rate such as seeds per unit area (e.g. seeds per acre) or pounds per unit area, etc. The input device 86 can include a GPS-based system or other automated system to provide desired metering rates to a processor 90 depending upon location within the field. The processor 90 provides rate control inputs 92 and 94 to the controller 84. An operator and/or the feed rate controller 84 utilizes the speed signal and the inputs from the processor 90 to adjust the drives 72 and 74 to maintain the desired flow rates as more fully described below… The optical sensor 110 can, depending on the particle size and flow rate, count individual particles or seeds or can directly measure the mass flow by attenuation in the light intensity detected by the receiver side of the sensor. The mass flow sensors could be one of the following types: Coriolis, ultrasonic, float type, thin film, piezo-resonant, capacitance, Hall effect, magnetic flow sensor, turbine flow sensor, etc…They can be either Doppler effect sensors or time-of-flight sensors. Doppler flow sensors measure the frequency shifts caused by fluid flow. The frequency shift is proportional to the fluid's velocity. Time of flight sensors use the speed of the signal traveling between two transducers that increases or decreases with the direction of transmission and the velocity of the fluid being measured…A method of calibrating a meter in an agricultural seeder type of a distribution apparatus, the apparatus having a frame supported at least in part on wheels for movement over a soil surface, a tank for holding a product to be distributed, a meter at a lower end of the tank for controlling a rate of discharge of product from the tank, a distribution system receiving product from the meter, and distributing the product to a furrow opener where the product is placed into the soil, the method comprising: setting the meter to a nominal calibration setting for the product in the tank; operating the apparatus over an area at the nominal calibration setting, and distributing product to the soil; capturing the number of revolutions of the meter while operating the apparatus; determining the change in the quantity of product in the tank during the operation of the apparatus over the area; using the change in the quantity of product in the tank and the number of meter revolutions, calculating a meter flow quantity per revolution of the meter; and setting the meter to a desired calibration setting based on the calculated meter flow quantity per revolution of the meter.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-16, 18-27 and 29-40 are rejected under 35 U.S.C. 103 as being unpatentable over Landphair et al. US 8,695,396 B2 in view of Official Notice.
	Landphair et al. US 8,695,396 B2 disclose the seeding implement as set forth supra. 
Claims 2-16, 18-27 and 29-40 distinguish over Landphair et al. US 8,695,396 B2 in requiring a camera; 3D space; a LiDar sensor; a radar sensor; an ultrasonic sensor; a sonar sensor; at least one closing wheel; a number of seeds deposited; a location of seeds deposited; a depth at which seeds are deposited in the furrow and/or separation distances between the seeds that are deposited in the furrow; an adjacent pair of seeds; a velocity of seeds; an impact position of seeds; time-of-flight images of the furrow and of the seeds deposited in the furrow; depth maps; a matrix of depth values corresponding to pixels; an RBG camera; an overlay; positions of non-seed objects; fertilizer pellets; pesiticide pellets; nutrients pellets; controlling a speed, a seed distribution timing; a modification of the furrow forming process; display one or more furrow parameters to an operator; generate an alert; obtain information; a width of the furrow a depth of the furrow; a quality of the furrow; a shape or angle of the sidewalls of the furrow; whether at least a part of the furrow has collapsed; a smoothness or roughness value of a surface of the ground; and a gang angle.
The examiner takes Official Notice that the use of these elements (set forth supra) is old and well known in the agriculture art for optimum performance of a seeding implement.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized these elements (set forth supra) in the apparatus of Landphair et al. US 8,695,396 B2 for the reasoning set forth supra.
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sporrer et al. US 2017/0251687 A1 disclose an agricultural system.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 27, 2022